911 F.2d 724Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Lenard SMALL, Plaintiff-Appellant,v.Nathan A. RICE, Charles Creecy, Robert W. Smith, CharlesHill, Daniel Durham, Deborah Holtrop, Dr. Sutton,Raymond Adams, Dr. Byrum, Defendants-Appellees.
No. 90-6537.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 20, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, Chief District Judge.  (C/A No. 89-687-CRT)
James Lenard Small, appellant pro se.
Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Lenard Small appeals the district court's denial of preliminary injunctive relief and the appointment of counsel in his 42 U.S.C. Sec. 1983 action.  Small requested transfer to another prison unit, the same relief requested in his complaint.  Our review of the record discloses that the district court did not abuse its discretion in denying Small's motion for injunctive relief.  The order denying appointment of counsel is not a final decision, and is not appealable at this stage.   Miller v. Simmons, 814 F.2d 962 (4th Cir.), cert denied, 484 U.S. 903 (1987).


2
Accordingly, we affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.